Case 3:20-cr-00117-TAD-KLH Document1 Filed 06/10/20 Page 1 of 2 PagelID#: 1

RECEIVED

JUN 10 2020 UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

 

MONROE DIVISION
UNITED STATES OF AMERICA
3:20-cr-00117-01

VERSUS * Judge Doughty

Magistrate Judge Hayes
LARRY RANELL COLEMAN

INDICTMENT
THE GRAND JURY CHARGES:

COUNT 1
(Felon in Possession of Firearm)

On or about the 31st of May 2019, in the Western District of Louisiana, the
defendant, Larry Ranell Coleman, knowing he had previously been convicted of a
crime punishable by imprisonment for a term exceeding one year, knowingly
possessed a firearm to-wit: (1) a F.I.E., Model Titan, .25 caliber, semi-automatic pistol
and ammunition, and the firearm and ammunition were in and affecting interstate
or foreign commerce, all in violation of Title 18, United States Code, Section 922(g)(1).
[18 U.S.C. § 922(g)(1)].

FORFEITURE NOTICE

A. The allegations in Count 1 are re-alleged and incorporated by reference

for the purpose of alleging forfeiture pursuant to the provisions of the Federal Rule

of Criminal Procedure 32.2 and Title 18, United States Code, Section 924(d).
Case 3:20-cr-00117-TAD-KLH Document 1 Filed 06/10/20 Page 2 of 2 PagelD#: 2

B. Upon conviction of the firearms offense alleged in the Counts set forth
above in this Indictment, the defendant, Larry Ranell Coleman shall forfeit to the
United States the following items seized by law enforcement officers on or about
August 27, 2018:

1. F.I.E., Model Titan, .25 caliber, semi-automatic pistol;
2. 3 rounds of Winchester .25 ammunition.

C. By virtue of the offense charged in this Indictment, any and all interests
in the above-described property is vested in the United States and is forfeited to the
United States pursuant to the Federal Rules of Criminal Procedure, and Title 18,
United States Code, Section 924(d).

All in accordance with the Federal Rules of Criminal Procedure, and Title 18,
United States Code, Section 924(d). [18 U.S.C. § 924(d)].

A TRUE BILL: DAVID C. JOSEPH
United States Attorney

REDACTED CEE

GRAND JURY FOREPERSON Brandon B. Brown (LA Bar # 31068)
Assistant United States Attorney
300 Fannin Street, Suite 3201
Shreveport, Louisiana 71101
Phone: (318) 676-3600

Page 2 of 2
